Title: From George Washington to Caesar Rodney, 27 July 1780
From: Washington, George
To: Rodney, Caesar


					
						Sir
						Head Quarters Bergen County 27th July 1780
					
					I imagine before this reaches your Excellency, the militia of the State of Delaware, required by the Committee of cooperation, will have assembled at Wilmington, the place of rendezvous—You will be pleased to give orders to the officer commanding them, to march and join the army under my command whereever it may be. I have the honor to be with the greatest respect Your Excellency’s Most obet hum. Servant
					
						Go: Washington
					
				